Citation Nr: 9919772	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-37 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
herniated nucleus pulposus, cervical spine C5-6.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left shoulder separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1991 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

During the course of this appeal the veteran raised the issue 
of entitlement to an earlier effective date for his service 
connected left shoulder disability.  That issue was not 
developed for appellate review.  

It is also noted that, at the time that service connection 
was established for the veteran's orthopedic disabilities, 
service connection for a scar, left iliac crest donor site 
was also established and a zero percent evaluation was 
assigned.  It appears as though a statement received in 
September 1993 was the veteran's notice of disagreement.  
Therein he expressed disagreement with the overall 20 percent 
evaluation that he received in the July 1993 rating decision.  
While he did not specify disagreement with the rating on each 
disability, the RO picked up the orthopedic issues only.  
Thus it is not clear from the September 1993 statement 
whether the veteran intended to appeal the RO's assignment of 
a zero percent rating the scar disability.  This matter is 
referred to the RO for clarification.

FINDINGS OF FACT

1.  The veteran's right wrist disability is currently 
manifested by no abnormality demonstrated on x-ray; limited 
range of motion with pain throughout movement; and an 
affected joint limited by pain which has a major functional 
impact.  

2.  The veteran's cervical spine disability is currently 
manifested by evidence of painful motion in all directions 
associated with muscle spasm, which was mild, with associated 
weakness in the paraspinal muscles, and evidence of 
tenderness in the left trapezius muscle; without 
constitutional signs of arthritis, and with pain on movement 
that has a major functional impact; and with no evidence of 
compression or other fracture shown on x-ray, but a showing 
of loss of normal passive lordosis, consistent with skeletal 
muscle spasm.  

3.  The veteran's left shoulder disability is currently 
manifested by limited range of motion, with range of the 
affected joint additionally limited by pain and lack of 
endurance following repeated use with pain having a major 
functional impact; and no abnormality shown on x-ray.  


CONCLUSIONS OF LAW

1.  A rating of 20 percent for a right wrist disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215, 5211 
(1998).

2.  A rating of 20 percent for a cervical spine disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71 a, Diagnostic Codes 5290, 5293 (1998).

3.  A rating of 20 percent for a left shoulder disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71 a, Diagnostic Codes 5003, 5010, 5203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).


I.  Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings, see Francisco v. Brown, 7 Vet. App. 55 
(1994), the Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected orthopedic disabilities.


II.  Factual Background

In a July 1993 rating decision, service connection was 
granted for the veteran's orthopedic injuries and a combined 
20 percent evaluation was assigned based on the evidence 
shown in the service medical records and a November 1992 VA 
examination.  Regarding the right wrist disability, service 
connection was granted for status post grafting and internal 
fixation of the right wrist fracture (major).  The veteran 
was discharged from service with severance due to the right 
wrist fracture.  It was reported that he sustained right 
wrist fracture in February 1991 which required a bone graft 
from his iliac crest bone due to nonunion of the scaphoid.  A 
10 percent evaluation was granted based on the service 
medical records and the results of a November 1992 VA 
examination.  At that examination, x-rays were negative for 
residual fracture.  The veteran complained of trouble with 
the dorsum of the wrist, and his wrist was in a splint 
following the surgery for bone grafting.  Objective findings 
revealed that, postoperatively, the range of motion had not 
reached a fixed level that could be graded for compensation 
and pension.  There was limited motion at that time.  The 
diagnosis was status post fracture with painful right wrist.  

Regarding the cervical spine disability, service connection 
was granted for herniated nucleus pulposus, C5-C6.  A 10 
percent evaluation was assigned.  The service medical records 
revealed that the veteran sustained injury to his neck, and 
shoulder, while carrying another soldier in the field.  In a 
November 1991 magnetic resonance imaging, a herniated nucleus 
pulposus at C5-C6 level was shown, eccentric to the right 
with an incidental finding of odontoideum.  At the November 
1992 VA examination, x-rays showed normal cervical spine 
except for finding of kyphosis.  Range of motion for the neck 
showed left lateral bending at 25 degrees, causing pain, 
right lateral bending at 40 degrees causing pain.  On flexion 
the veteran was able to bring his chin 1 inch above the 
chest.  Extension was 30 degrees with left lateral rotation 
to 45 degrees and right lateral rotation to 45 degrees.  
There was muscle spasm in the posterior part of the neck.  

Regarding the left shoulder disability, service connection 
was granted for residuals of a left acromioclavicular 
separation.  A zero percentage rating was assigned, and the 
service medical records showed that the veteran sustained a 
left acromioclavicular separation while carrying another 
soldier in the field.  He had several treatments with a 
physical profile assigned.  The November 1992 VA examination 
revealed that the left shoulder motions were within normal 
range.  Anterior elevation was 180 degrees.  Lateral 
elevation was 180 degrees.  External rotation was 75 degrees 
on both sides and internal rotation was about 60 on both 
sides.  The diagnosis was normal left shoulder.  

In a September 1993 statement, the veteran indicated that he 
disagreed with the 20 percent combined evaluation assigned 
for his disabilities.  The veteran did not submit medical 
records showing further treatment for the right wrist.  

For the neck, he submitted further treatment records showing 
that he was treated at VA in October 1992 for his herniated 
nucleus disability.  He was hospitalized for C1-nerve 
impingement.  Other VA medical records show that he had a 
diagnosis of chronic cervical pain in December 1992.  A 
November 1992 neurological work-up revealed a provisional 
diagnosis of C1 nerve impingement.  In October 1993, the 
veteran was hospitalized and underwent neurological 
evaluation, including for the C5-C6 nerve impingement.  He 
was hospitalized in February 1994, and the initial assessment 
was herniated nucleus pulposus C5-C6, with possible nerve 
impingement.  He was seen in the emergency room in March 1994 
for bad spasm on his neck and mid-back; with a resulting 
diagnosis of upper back strain.  The veteran had neck pain in 
August 1994.  From August 1994 to September 1994, the veteran 
was hospitalized for myelopathy, and he complained of neck 
pain at that time.  During this hospitalization, it was also 
noted under activity restrictions that due to the accident 
that the veteran had in the Army three years prior, he would 
not be able to do work that required strenuous exercise or 
brisk movement of the head such as driving.  It was noted 
that he would be able to do some clerk or other job in which 
exercise was not strenuous.  In September 1994, a diagnosis 
included cervical neuropathy secondary to trauma in service 
and a motor vehicle accident three months prior.  

For the left shoulder, records also showed that the veteran 
was hospitalized from October 1992 to November 1992 for left 
shoulder numbness.  It was noted that the veteran experienced 
left shoulder pain, occipital headaches and transient 
paresthesia in the left upper extremity.  An electromyography 
(EMG) showed no evidence of acute neuropathic process except 
in left adductor digit minimum where there was large motor 
unit discharges noted upon submaximal stimulation.  The 
veteran was released with a prescription for Percocet to be 
taken for headache pain. 

In a December 1994 rating decision, an increased rating was 
denied for the right wrist condition because medical records 
submitted did not show treatment for the right wrist.  It was 
determined that an increased evaluation for the neck 
condition was not warranted because exacerbation of the 
veteran's neck condition at the C5/C6 level was not shown. 
The RO determined that medical evidence did not show 
decreased range of motion or any malunion or impairment of 
function of contiguous joints to warrant and increased 
evaluation for the left shoulder disability.  The RO issued a 
Statement of the Case to the same effect in December 1994.  

Thereafter, the veteran submitted further medical records 
showing that he was treated in September 1993 for right wrist 
thumb strain, with complaints of pain.  For the left 
shoulder, a May 1995 outpatient clinic record showed that the 
veteran was referred for orthopedic evaluation due to rotator 
cuff syndrome.  That evaluation revealed that the veteran had 
impingement status post acromioclavicular separation.  June 
1995 hospital records show that the veteran was hospitalized 
for one day due to left shoulder impingement.  The diagnosis 
was left shoulder pain.  A corresponding operation report 
reveals that he underwent elective surgery and had shoulder 
arthroscopy.  The record also shows follow-up treatment 
records.  A June 1995 note from the veteran's doctor revealed 
that the veteran required five weeks of recovery from 
shoulder surgery.  

In June 1995, the veteran testified at a personal hearing 
before the RO.  He stated that he had no feeling in his thumb 
since fracturing his right wrist.  The veteran said that he 
had swelling, numbness and pain in the thumb as a result of 
the operation.  It was worse with use, and he was right-
handed.  He had weakness with grasping.  He was therefore 
unable to use his right hand the way he was able to before 
the accident.  The veteran said that he had to become 
ambidextrous and that he had to do things with his left hand.  

Regarding his neck disability, he stated that he had to have 
his car fixed with special mirrors in order for him to look 
behind because it was hard for him to turn his head from side 
to side.  The veteran indicated that he wore a cervical 
collar.  His doctor told him that the only kind of work he 
could do would be as a clerk other office work, and that he 
could not do anything strenuous or put himself in a situation 
whereby he could injure himself.  The veteran said that he 
had headaches that were felt from the base of his neck and 
the back of his head and over the top of the head.  He had 
spells of dizziness.  The veteran said that his physician 
attributed his headaches and dizziness to his neck and 
shoulder problems.  The veteran testified that he had lots of 
spasms in his neck, and that he had never had a pain free day 
since the accident in service.  The veteran indicated that 
his neck was the disability which bothered him the most.

Regarding his left shoulder disability he stated that it was 
getting worse.  His physician told him that the shoulder 
problems would have to be surgically corrected.  The veteran 
indicated that he could barely raise his hand away from his 
body at all, and that he had a large lump on the top of his 
shoulder.  Cortisone injections were also recommended.  The 
veteran indicated that he hardly had any range of motion in 
the shoulder and that it was very painful.  The pain caused 
him problems with sleeping.  The veteran also indicated that 
he got pain and numbness in his arms, primarily in his right 
arm.  He was told that the problem probably came from the 
accident where his shoulder was injured and his cervical disc 
was herniated. 

In August 1995, the Hearing Officer determined that an 
increased rating was warranted.  Residuals of a left 
acromioclavicular separation, post-operative was increased 
from zero to 10 percent disabling, effective August 1, 1995.  
The prior effective date for the grant of service connection 
was August 22, 1992.  In August 1995 the veteran was notified 
of the same and a Supplemental Statement of the Case was 
issued.  

A September 1995 VA outpatient treatment record revealed that 
the veteran was seen in the neurology department for chronic 
back and neck pain.  It was noted that the veteran had 
cervical myelopathy.  

In a September 1995 statement, the veteran indicated that he 
disagreed with the effective date of the grant, and that the 
effective date should be August 25, 1994, the date of the 
reopened claim.  

In an October 1995 Statement of the Case, the RO indicated 
that the assignment of a 10 percent evaluation was based upon 
a showing of painful loss of motion with arthritis; and the 
effective date was the date of treatment which objectively 
showed a worsening of the condition.  The RO indicated that 
that date was May 30, 1995.  No further explanation was given 
and entitlement to an earlier effective date for the grant of 
increased evaluation was denied.  A handwritten notation was 
on the Statement of the Case, and it indicated that the 
veteran had not filed a Substantive Appeal on the issue of 
entitlement to an earlier effective date.  

An October 1996 VA outpatient treatment record revealed that 
the veteran complained of increased pain and numbness in the 
right forearm, wrist and hand.  The pain kept him awake and 
unable to type on the keyboard.  

In December 1996, the veteran underwent a VA examination for 
his orthopedic problems.  Examination of the right wrist 
revealed that the veteran complained of pain, and that there 
was evidence of a scaphoid fracture which had healed up after 
a bony fusion with a 1.5 inch incision on the anterior part 
of the right wrist.  Range of motion of the right wrist was 
extension of 60 degrees as compared to 75 degrees on the 
opposite side.  Flexion on the right was 40 degrees and on 
the left was 60 degrees.  Ulnar deviation on the right was 10 
degrees and on the left was 25 degrees.  Radial deviation on 
the right was 0 degrees and on the left was 10 degrees.  The 
diagnosis was fracture of the scaphoid bone of the right 
wrist which had healed up with bony union with subjective 
complaints of aches and pains.  Corresponding x-rays revealed 
that there was no acute fracture or dislocation identified.  
There was evidence of an old healed fracture of the scaphoid.  
There was no evidence of avascular necrosis seen.  The joint 
spaces were well-preserved.  The soft tissues were 
unremarkable.  The impression was possible old healed 
fracture of the carpal scaphoid bone.  

On examination of the cervical spine, there was limitation of 
motion of the cervical spine.  Left and right lateral bending 
were both 30 degrees.  Left and right lateral rotation were 
both 40 degrees.  Flexion was 40 degrees and extension was 
30 degrees.  There was evidence of muscle spasm of the back 
of the neck, and most probably, the pain that he had had on 
his shoulder came from the neck problem.  The x-rays showed a 
straightening of the cervical lordosis pointing to the injury 
of the midsection of the cervical spine.  The diagnosis was 
injury to the cervical spine; cervical spine, chronic type.  

Examination of the left shoulder revealed lateral elevation 
of 180 degrees.  Anterior elevation was 180 degrees, and 
external rotation was 70 degrees and internal rotation was 75 
degrees.  The diagnoses included subjective complaint of pain 
of the right shoulder and left shoulder.  

On July 16, 1998, the veteran underwent a VA general medical 
evaluation with a private physician, on a fee basis.  The 
physician noted that the veteran was 32 years old and had 
presented for the compensation examination as requested by 
VA.  The veteran presented with a diagnosis of residual left 
acromial clavicular separation, post operative right wrist 
fracture and a herniated nucleus pulposus of the cervical 
spine.  

By history it was noted that the veteran injured himself in 
service while carrying a person on his shoulders during 
military training in 1992.  He fell forward and the person he 
was carrying fell on top of him on his posterior neck as well 
as on his left shoulder.  He had separation of the left 
acromial clavicular joint.  In addition, he had trauma to the 
neck resulting in broken bones in the odontoid process as 
well as herniated disc.  He was hospitalized at Walter Reed 
Medical Center in Washington, D.C. with rehabilitation for 
total hospitalization of about seven months.  Surgery on the 
neck was recommended, however, he was not inclined to have 
the surgery at that time.  He also reported that about three 
years ago, in 1996, he had arthroscopic surgery on the left 
shoulder without significant improvement.  The veteran had a 
right wrist fracture in February 1991.  He reported that he 
fell backwards on a dorsiflexed hand and sustained a 
navicular fracture.  He was placed in a cast for several 
weeks without significant improvement.  In 1992, he required 
fusion of the bone in the right wrist.  

He reported that he received surgery on the right wrist after 
cast placement without significant improvement.  The residual 
was resulting pain in the right wrist and a bad response to 
his surgery.  The veteran also reported left shoulder surgery 
in 1992, which had a bad effect with some residual pain.  His 
shoulder surgery in 1996 had not changed anything.  He 
reported that he had bone graft placement in the right wrist 
but he denied having any prosthetic implants placed.

The veteran reported symptoms in regards to the left acromial 
clavicular separation and right wrist fracture in the form of 
pain, weakness, stiffness, swelling, inflammation and 
instability associated with fatigue and lack of endurance.  
He reported that symptoms were in the form of flare-ups.  
They were distressing and usually lasted several weeks.  The 
flare-ups occurred with prolonged usage and improved with 
analgesic medication.  He reported that when he had the 
flare-ups, he had trouble performing his usual activities.  
It was noted that the veteran was right handed.  The 
physician noted that the veteran denied constitutional 
symptoms such as anemia, weight loss, fever or skin disorder.  

Regarding the herniated nucleus pulposus of the cervical 
spine, the veteran reported symptoms of pain accompanied by 
fatigue, lack of endurance and stiffness.  He reported that 
the pain was worse with movement of the neck causing 
headaches.  It was associated with numbness and tingling 
sensations in the fourth and fifth fingers.  The symptoms 
were uncomfortable and constant.  They were also accompanied 
by horrible and distressing flare-ups on a daily basis 
lasting several hours.  The veteran reported turning and 
twisting of the head worsened his pain and brought on the 
flare-ups.  Analgesic medication improved his pain.  The 
veteran reported that he did not perform activities as he 
should due to his pain.  He had been taking analgesic 
medication since 1992 with no significant improvement causing 
him headaches and depression.  

Physical examination revealed that the veteran was well 
developed and well nourished.  Vital signs were noted, and 
the physician indicated that the veteran was right hand 
dominant.  Regarding the musculoskeletal system, the veteran 
did not require an assistive device for ambulation.  

On the right wrist there was evidence of two non-disfiguring 
surgical scars.  The one on the dorsum of the right wrist 
measured about 1.5 centimeters in a horizontal fashion.  
There was also evidence of lineal vertical distal radial 
aspect surgical scar measuring about 4 centimeters.  The 
right wrist range of motion revealed dorsiflexion active at 
20 degrees with pain at 20 degrees.  There was pain 
throughout.  Movement against gravity was 20 degrees and 
movement against strong resistance was 5 degrees.  Palmar 
flexion was active at 40 degrees with pain at 40 degrees.  
There was pain throughout.  Movement against gravity was 
40 degrees and movement against strong resistance was at 10 
degrees.  Radial deviation was 20 degrees active with pain at 
20 degrees.  There was pain throughout.  Movement against 
gravity was 20 degrees and movement against strong resistance 
was 5 degrees.  Ulnar deviation active was 10 degrees.  
Movement against gravity was 10 degrees and movement against 
strong resistance was 0 degrees.  Additionally, the range of 
motion of the affected joint was limited by pain which had a 
major functional impact.  

Examination of the spine showed evidence of painful motion in 
all directions associated with muscle spasm, which was mild, 
in the bilateral trapezii.  There was also associated 
weakness in the C2-3 paraspinal muscles as well as in C3-4, 
C4-5 bilaterally.  There was evidence of tenderness in the 
left trapezius muscle.  The musculature of the back was 
normal.  The posture of the veteran revealed evidence of loss 
of cervical lordosis.  The veteran did not have any 
constitutional signs of arthritis such as anemia, fever, 
weight loss or skin disorder.  Range of motion of the 
cervical spine revealed active flexion to 30 degrees with 
pain at 30 degrees.  There was pain throughout.  Extension 
was 0 degrees with pain at 0 degrees and pain throughout.  
Right lateral active flexion was 35 degrees with pain at 35 
degrees and there was pain throughout.  Left lateral flexion 
was 30 degrees with pain at 30 degrees and there was pain 
throughout.  Right rotation was active 50 degrees with pain 
at 50 degrees and there was pain throughout.  Left rotation 
was 40 degrees with pain at 40 degrees and pain throughout.  
The pain had a major functional impact.  

Range of motion of the left shoulder revealed active flexion 
of 90 degrees with pain at 90 degrees and pain throughout.  
Movement against gravity was 90 degrees, movement against 
strong resistance was 30 degrees.  Active abduction was 
110 degrees and pain at 100 degrees, with pain throughout.  
Movement against gravity was 110 degrees, movement against 
strong resistance was 45 degrees.  Active external rotation 
was 70 degrees with pain at 70 degrees, movement against 
gravity was 70 degrees, movement against strong resistance 
was 30 degrees.  Active internal rotation was 50 degrees with 
pain at 50 degrees, movement against gravity was 50 degrees 
and movement against strong resistance was 30 degrees.  The 
range of motion of the affected joint was additionally 
limited by pain and lack of endurance following repeated use 
with pain having a major functional impact.  

Neurologic evaluation revealed that the motor function was 
diminished in the upper extremities with muscle power of 4/5 
in the right hand.  Muscle power in the shoulder girdle, 
biceps, triceps and lower arm was 5/5.  Motor function was 
otherwise normal in other extremities.  Sensory was decreased 
to pin prick in the left lateral ulnar antecubital fossa with 
extension to the left palmar aspect of the fourth and fifth 
digits.  The reflexes including biceps, triceps, knee jerks 
and ankle jerks were +/- bilaterally.  Sensory function was 
abnormal in the right upper extremity.  Reflexes were 
abnormal and somewhat hypoactive.  Generalized muscle 
weakness and wasting were absent.  

Regarding activities of daily living, the veteran was able to 
brush his teeth.  He was able to dress himself, shower, and 
climb stairs.  The veteran was able to cook, and he was able 
to walk.  He did not vacuum and was able to drive and do the 
grocery shopping.  He was able to take out the trash.  He was 
unable to push the lawnmower or do gardening.  The veteran 
reported the he was unable to perform some activities due to 
right wrist pain, left shoulder pain and posterior neck pain.  
Regarding his work history, the veteran's usual occupation 
was as an electrician.  He was currently working as an 
electrician. 

Under the section for diagnostic studies, the physician 
indicated that radiographs of the right wrist showed no 
abnormality demonstrated.  Left shoulder x-rays showed no 
abnormality demonstrated.  Cervical spine x-rays showed that 
there was no evidence of compression or other fracture.  The 
pedicles were intact.  Intervertebral disc spaces were not 
significantly compromised.  There was loss of the normal 
passive lordosis.  The impression was:  Loss of normal 
passive lordosis, consistent with skeletal muscle spasm.  

The examination diagnosis included postoperative right wrist 
fracture; residual left acromial clavicular separation; and 
herniated nucleus pulposus cervical spine.

In a Supplement Statement of the Case, issued in October 
1998, the RO considered the VA examination of July 1998, and 
also applied and informed the veteran of the criteria for 
38 C.F.R. § 3.321.  All disability evaluations were continued 
at 10 percent disabling.  Regarding the right wrist, the RO 
determined that a 20 percent evaluation was not warranted 
because there was no evidence of nonunion in the lower half 
of the ulna; limitation of motion of the cervical spine did 
not meet the criteria for moderate limitation of motion; and 
a higher evaluation for the shoulder was not warranted 
because there was no showing of dislocation of the clavicle 
or scapula, or nonunion of the clavicle or scapular with 
loose movement.  

In May 1999, the representative argued that there was pain 
throughout all movements for the wrist, shoulder and cervical 
spine.  The representative cited to regulation 38 C.F.R. 
§ 4.40, regarding functional loss.  Additionally, the 
representative indicated that the October 1998 examination 
showed definite neurological symptoms and muscle spasms in 
the cervical spine.  

In June 1999, the representative reiterated that the veteran 
had pain, weakness, and spasms, and that the veteran's pain 
must be considered to determine the functional loss.  


A.  Right Wrist

The Board has reviewed the evidence pertinent to this claim.  
In addition to the specific laws and regulations noted above, 
the following specific regulations apply to the veteran's 
right wrist disability.  

Normal range of wrist motion is dorsiflexion (extension) to 
70 degrees, palmar flexion to 80 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I (1998).  

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm (0 degrees) warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Impairment of the (minor) ulna with malunion and bad 
alignment is rated as 10 percent disabling.  Nonunion in the 
upper half, and nonunion in the lower half with false 
movement but without loss of bone substance or deformity, 
respectively, is rated as 20 percent disabling.  Nonunion in 
the lower half with false movement and loss of bone substance 
and marked deformity is rated as 30 percent disabling. 
38 C.F.R. § 4.71a, Diagnostic Code 5211.

Ankylosis is considered to be favorable when the joint is 
fixed in 20 degrees to 30 degrees of dorsiflexion.  Ankylosis 
is considered to be unfavorable when the joint is fixed in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  A 30 percent evaluation is warranted for 
favorable ankylosis in 20 degrees to 30 degrees of 
dorsiflexion of the wrist of the major (dominant) upper 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5214, and 
Note.

The Board determines that an increased rating is warranted 
for this disability.  The reason being that the veteran has 
some limited range of motion in the wrist with objective pain 
on motion noted by a physician in 1998.  While there is no 
abnormality shown on the most current VA x-ray of the right 
wrist, the examiner explicitly expressed that the veteran had 
pain throughout movement of the wrist, with an affected joint 
limited by pain which had a "major" functional impact.  In 
addition to the objective observations of pain and functional 
impairment, the veteran reiterated, subjectively, at his 
personal hearing that he was unable to use his wrist 
adequately.  The 10 percent rating is no longer found to 
adequately compensate for the veteran's objective 
symptomatology as well as his subjectively reported weakness 
of the right (major) wrist.  There is objective evidence of 
additional pain and functional loss of the right wrist with 
such factors as impaired ability to execute skilled movements 
smoothly, swelling, deformity or atrophy of disuse so as to 
equate with or approximate a rating greater than that 
currently assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59.  By 
analogy, the moderate level of pain associated with the 
veteran's right wrist disability will be rated as 20 percent 
disabling under Diagnostic Code 5211.  


B.  Cervical Spine

The Board has reviewed the evidence pertinent to this claim.  
In addition to the specific laws and regulations noted above, 
the following specific regulations apply to the veteran's 
cervical spine disability.  

In the case of severe intervertebral disc syndrome with 
recurring attacks from which there is intermittent relief, a 
40 percent rating is appropriate.  A moderate case of 
recurrent attacks is rated 20 percent disabling.  A mild case 
is appropriately rated 10 percent disabling.  Postoperative, 
cured intervertebral disc syndrome is rated 0 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The criteria for evaluating limitation of motion of the 
cervical spine are contained in Diagnostic Code 5290.  Under 
that Diagnostic Code, a 10 percent evaluation is warranted 
for slight limitation of motion of the cervical spine.  A 20 
percent evaluation is warranted for moderate limitation of 
motion of the cervical spine and a 30 percent rating is 
warranted for severe limitation of motion of the cervical 
spine.

The Board determines that an increased rating is in order for 
this disability as well. The veteran's cervical spine 
disability is currently manifested by evidence of painful 
motion in all directions associated with mild muscle spasm 
and with associated weakness in the paraspinal muscles.  
There is tenderness in the left trapezius muscle, and while 
there are no constitutional signs of arthritis, there is pain 
on movement objectively shown at VA examination.  That pain 
is said to have a major functional impact.  There is also a 
showing of loss of normal passive lordosis, consistent with 
skeletal muscle spasm.  This objective evidence, together 
with the veteran's subjective history reported on 
examination, his personal hearing testimony, and the clinical 
records showing his various complaints and treatment for this 
disorder, the Board determines that a higher evaluation is in 
order.  

The Board has also taken into account the evidence of pain on 
motion in making this decision.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
bearing in mind the benefit-of-the-doubt rule, the Board 
primarily finds that the veteran's disability is a moderate 
case of recurrent attacks of intervertebral disc syndrome (20 
percent), under Code 5293, and thus a higher rating of 20 
percent is warranted.  The veteran's symptomatology is closer 
to moderate (20 percent) than severe (40 percent), and thus 
no more than a 20 percent rating will be assigned.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  For these reasons, 
the Board finds that an increased rating, to 20 percent, for 
the cervical spine disability is warranted.  


C.  Left Shoulder

Under 38 C.F.R. § 4.71, Plate I, range of motion for the 
shoulder is normally 0 through 90 degrees to 180 degrees on 
forward elevation (flexion); and abduction of 0 through 90 
degrees to 180 degrees.  External and internal rotation is 
normally at 90 degrees.

Under Diagnostic Code 5203, pursuant to 38 C.F.R. § 4.71a, 
rating a shoulder disorder is based on impairment of the 
function of the contiguous joint.  When there is impairment 
of the clavicle or scapula with malunion, a 10 percent rating 
is assignable whether the major or minor extremity is 
involved.  When there is nonunion, without loose movement, a 
10 percent rating is assignable; a 20 percent rating is 
assignable when there is loose movement.

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5201 (1998).  When, however, the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  See Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, degenerative arthritis 
is evaluated at 10 percent where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and at 20 percent where there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation. 
Id.  Diagnostic Code 5003 does not provide disability ratings 
in excess of 20 percent.

Other ratings are assignable for shoulder problems ranging 
from 10 percent to higher, based on other impairment of the 
humerus, limitation of the arm at shoulder level or worse, or 
when there ankylosis of the scapulohumeral articulation under 
Diagnostic Code 5202, 5201 or 5200.  For instance, when there 
is limitation of arm motion at shoulder level, a 20 percent 
rating is assignable for either major or minor shoulder/arm 
under 5201, with a higher rating assignable when midway 
between shoulder and side, or to 25 degrees from side.

The Board has reviewed the evidence pertinent this claim and 
determines that a higher evaluation is warranted.  Although 
the findings are admittedly not entirely unequivocal, the 
Board finds that a doubt is raised in the veteran's favor as 
to the veteran's left shoulder disability, currently 
manifested by range of the affected joint limited by pain and 
lack of endurance following repeated use, with the pain 
having a major functional impact.  Additionally there is 
diminished motor function in the upper extremities, shown on 
the neurological component of the VA examination.  While 
there is no abnormality shown on x-ray, the left shoulder 
with painful motion, when under Code 5203, warrants a 20 
percent rating for the current aggregate left shoulder 
impairment.  38 C.F.R. §  4.7.  The veteran does not have 
such significant limitation of motion or other functional 
impairment as to warrant an evaluation in excess thereof 
under this or any other alternatively applicable Code.

Lastly, it is noted that the increased evaluation assigned to 
10 percent by the RO, and this rating of 20 percent are shown 
to have arisen at the time the veteran was seen in May 1995 
for orthopedic evaluation which eventually lead to left 
shoulder arthroscopic surgery and five weeks of follow-up 
care.  See Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

Entitlement to an evaluation of 20 percent for residuals of a 
right wrist fracture is granted; subject to the regulations 
pertinent to the disbursement of monetary funds.

Entitlement to an evaluation of 20 percent for herniated 
nucleus pulposus, cervical spine C5-6 is granted; subject to 
the regulations pertinent to the disbursement of monetary 
funds.  

Entitlement to an evaluation of 20 percent for residuals of a 
left shoulder separation is granted; subject to the 
regulations pertinent to the disbursement of monetary funds.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

